Title: From Thomas Jefferson to Alexander Garrett, 8 October 1823
From: Jefferson, Thomas
To: Garrett, Alexander

Dear Sir  Monticello Oct. 8. 23.I return you mr Thomas’s account, with a request that he will bring it down to the last day of Sep. and analyse it as well as he can under these three heads. 1. monies collected; 2. the amount secured by bond or acknolegement written or verbal; 3. the amount of what is due from subscribers not yet applied to dead, removed out of the state, or whom he considers insolvent. under the 2d head he may include  not only those who positively promised, but those who expressed doubtfully, or conditionally, or who would say neither yea, nor nay, or who even refused; because we think the expressions noted amount to an acknolegement of the debt. Drury Wood’s case can be easily ascertained. I subjoin two resolutions of the board respecting mr Thomas. your’s affectionatelyTh: JeffersonResolved that it be an instruction to the Collector of the University to call once more on the subscribers who are in arrears for the payment of their arrears; that from those not ready to make payment he may recieve instead thereof bonds or notes (from those who have not already given them) payable in  90. days, and if these be not given, that he institute suits in the proper court with instructions to the Attorney engaged to press the suits to execution with the least delay possible.Resolved that the board think it expedient to continue the Collector so long as the executive committee may deem his employment necessary to finish the collection.’To the above I will add that we think the Collector should be continued certainly until he has executed the 1st resolution.Th: Jefferson